Exhibit 10.1

AMENDMENT NO. 1

Dated as of July 11, 2018

to

LOAN AGREEMENT

Dated as of June 7, 2016

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of July 11, 2018 by and among
Coca-Cola Bottling Co. Consolidated, a Delaware corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof as Lenders and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
under that certain Loan Agreement dated as of June 7, 2016 by and among the
Borrower, the Lenders party thereto and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Loan Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Amended Loan Agreement (as defined below).

WHEREAS, the Borrower has requested that the Majority Lenders and the
Administrative Agent agree to make certain amendments to the Existing Loan
Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

WHEREAS, as of the Amendment No. 1 Effective Date (as defined below), the
Existing Loan Agreement will be deemed amended in the form of the Amended Loan
Agreement;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.      Amendments to the Loan Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below), the parties hereto agree that the Existing
Loan Agreement is hereby amended to read in its entirety in the form of the
Amended Loan Agreement set forth as Annex A hereto (the “Amended Loan
Agreement”). Except for the revisions to Exhibit B and Schedule V set forth in
the Amended Loan Agreement, all schedules and all exhibits to the Existing Loan
Agreement, in the forms thereof immediately prior to the date hereof, will
continue to be schedules and exhibits to the Amended Loan Agreement mutatis
mutandis.

2.      Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the following conditions
precedent:

(a)      The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Majority Lenders and the
Administrative Agent.

(b)      The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including the reasonable fees,



--------------------------------------------------------------------------------

charges and disbursements of counsel for the Administrative Agent) in connection
with this Amendment and the other Loan Documents.

3.      Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a)      This Amendment and the Amended Loan Agreement constitute legal, valid
and binding obligations of the Borrower and are enforceable against the Borrower
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except as the enforceability of
this Amendment and the Amended Loan Agreement is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.

(b)      As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the representations and warranties of the Borrower set
forth in Section 4.01 the Amended Loan Agreement are true and correct in all
material respects as of the date hereof (unless expressly stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

4.      Reference to and Effect on the Existing Loan Agreement.

(a)      From and after the effectiveness of the amendment to the Existing Loan
Agreement evidenced hereby, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Amended Loan Agreement, shall, unless the context otherwise requires, refer to
the Amended Loan Agreement, and the term “Loan Agreement”, as used in the other
Loan Documents, shall mean the Amended Loan Agreement.

(b)      Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)      The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Existing Loan
Agreement, the Amended Loan Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)      This Amendment is a Loan Document.

5.      No Novation. This Amendment shall not extinguish the Advances or other
obligations outstanding under the Existing Loan Agreement.

6.      Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7.      Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

2



--------------------------------------------------------------------------------

8.      Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

   

COCA-COLA BOTTLING CO. CONSOLIDATED,

   

as the Borrower

   

By:

 

/s/ David M. Katz

   

Name:

 

David M. Katz

   

Title:

 

Executive Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 1 to

Loan Agreement dated as of June 7, 2016

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

   

JPMORGAN CHASE BANK, N.A., individually as a Lender

   

and as Administrative Agent

   

By:

 

/s/ Antje Focke

   

Name:

 

Antje Focke

   

Title:

 

Executive Director

 

Signature Page to Amendment No. 1 to

Loan Agreement dated as of June 7, 2016

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

   

PNC BANK, NATIONAL ASSOCIATION,

   

as a Lender

   

By:

 

/s/ Krutesh Trivedi

   

Name:

 

Krutesh Trivedi

   

Title:

 

Vice President

 

Signature Page to Amendment No. 1 to

Loan Agreement dated as of June 7, 2016

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

   

BRANCH BANKING AND TRUST COMPANY,

   

as a Lender

   

By:

 

/s/ Kelly Attayek

   

Name:

 

Kelly Attayek

   

Title:

 

Assistant Vice President

 

Signature Page to Amendment No. 1 to

Loan Agreement dated as of June 7, 2016

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

   

as a Lender

   

By:

 

/s/ Ekta Patel

   

Name:

 

Ekta Patel

   

Title:

 

Director

 

Signature Page to Amendment No. 1 to

Loan Agreement dated as of June 7, 2016

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

   

SOUTH STATE BANK,

   

as a Lender

   

By:

 

/s/ Cutter D. Davis, Jr.

   

Name:

 

Cutter D. Davis, Jr.

   

Title:

 

Executive Vice President

 

Signature Page to Amendment No. 1 to

Loan Agreement dated as of June 7, 2016

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

   

THE NORTHERN TRUST COMPANY,

   

as a Lender

   

By:

 

/s/ Andrew D. Holtz

   

Name:

 

Andrew D. Holtz

   

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 1 to

Loan Agreement dated as of June 7, 2016

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

ANNEX A

 

 

 

 

LOGO [g490588g0713015402879.jpg]

LOAN AGREEMENT

Dated as of June 7, 2016

Among

COCA-COLA BOTTLING CO. CONSOLIDATED

as Borrower

THE LENDERS NAMED HEREIN

JPMORGAN CHASE BANK, N.A. and

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

BRANCH BANKING AND TRUST COMPANY

as Joint Lead Arranger

PNC BANK, NATIONAL ASSOCIATION and

BRANCH BANKING AND TRUST COMPANY

as Co-Syndication Agents

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01.

  

Certain Defined Terms

     1  

SECTION 1.02.

  

Computation of Time Periods

     16  

SECTION 1.03.

  

Accounting Terms

     16  

SECTION 1.04.

  

Interest Rates

     17  

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

     17  

SECTION 2.01.

  

The Advances

     17  

SECTION 2.02.

  

Making the Advances

     17  

SECTION 2.03.

  

[Intentionally Omitted]

     18  

SECTION 2.04.

  

Administrative Agent’s Fees

     18  

SECTION 2.05.

  

Termination of the Commitments

     18  

SECTION 2.06.

  

Amortization; Repayment of Advances

     18  

SECTION 2.07.

  

Interest

     19  

SECTION 2.08.

  

[Intentionally Omitted]

     19  

SECTION 2.09.

  

Interest Rate Determinations; Changes in Rating Systems

     19  

SECTION 2.10.

  

Voluntary Conversion and Continuation of Advances

     21  

SECTION 2.11.

  

Prepayments of Advances

     22  

SECTION 2.12.

  

Increased Costs

     22  

SECTION 2.13.

  

Illegality

     23  

SECTION 2.14.

  

Payments and Computations

     23  

SECTION 2.15.

  

Taxes

     24  

SECTION 2.16.

  

Set-Off; Sharing of Payments, Etc.

     26  

SECTION 2.17.

  

Right to Replace a Lender

     27  

SECTION 2.18.

  

Evidence of Indebtedness

     27  

SECTION 2.19.

  

Incremental Term Loans

     28  

SECTION 2.20.

  

Defaulting Lenders

     30  

ARTICLE 3 CONDITIONS OF LENDING

     30  

SECTION 3.01.

  

Conditions Precedent to Closing

     30  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     31  

SECTION 4.01.

  

Representations and Warranties of the Borrower

     31  

ARTICLE 5 COVENANTS OF THE BORROWER

     33  

SECTION 5.01.

  

Covenants

     33  

ARTICLE 6 EVENTS OF DEFAULT

     39  

SECTION 6.01.

  

Events of Default

     39  

ARTICLE 7 THE ADMINISTRATIVE AGENT

     41  

SECTION 7.01.

  

Authorization and Action

     41  

SECTION 7.02.

  

Administrative Agent’s Reliance, Etc.

     41  

SECTION 7.03.

  

JPMorgan and Affiliates

     42  

SECTION 7.04.

  

Lender Credit Decision

     42  

SECTION 7.05.

  

Indemnification

     42  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

SECTION 7.06.

  

Successor Administrative Agent

     43  

SECTION 7.07.

  

Arrangers

     43  

SECTION 7.08.

  

Certain ERISA Matters

     43  

ARTICLE 8 MISCELLANEOUS

     45  

SECTION 8.01.

  

Amendments, Etc.

     45  

SECTION 8.02.

  

Notices, Etc.

     46  

SECTION 8.03.

  

No Waiver; Remedies

     47  

SECTION 8.04.

  

Costs, Expenses and Indemnification

     48  

SECTION 8.05.

  

Binding Effect

     49  

SECTION 8.06.

  

Assignments and Participations

     49  

SECTION 8.07.

  

Governing Law; Submission to Jurisdiction

     51  

SECTION 8.08.

  

Severability

     52  

SECTION 8.09.

  

Execution in Counterparts; Electronic Execution

     52  

SECTION 8.10.

  

Survival

     52  

SECTION 8.11.

  

Waiver of Jury Trial

     52  

SECTION 8.12.

  

Confidentiality

     52  

SECTION 8.13.

  

Nonliability of Lenders; No Advisory or Fiduciary Responsibility

     53  

SECTION 8.14.

  

USA PATRIOT Act

     54  

SECTION 8.15.

  

Interest Rate Limitation

     54  

SECTION 8.16.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     54  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

SCHEDULES

 

Schedule I

  

–  

  

Lenders and Commitments

Schedule II

  

–  

  

Existing Liens Securing Indebtedness, in each case, of $5,000,000 or more

Schedule III

  

–  

  

Litigation

Schedule IV

  

–  

  

Subsidiaries

Schedule V

  

–  

  

Permitted Subsidiary Indebtedness

EXHIBITS

Exhibit A

  

–  

  

Form of Notice of Borrowing

Exhibit B

  

–  

  

Form of Assignment and Acceptance

Exhibit C

  

–  

  

Form of Opinion of Special Counsel to the Borrower

Exhibit D

  

–  

  

Form of Compliance Certificate of Borrower

Exhibit E

  

–  

  

List of Closing Documents

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT dated as of June 7, 2016 among COCA-COLA BOTTLING CO.
CONSOLIDATED, a corporation organized under the laws of Delaware (the
“Borrower”), the Lenders from time to time party hereto, PNC BANK, NATIONAL
ASSOCIATION, a national banking association, and BRANCH BANKING AND TRUST
COMPANY, as co-syndication agents, and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower has requested that the initial Lenders provide a term loan
facility for the purposes set forth herein, and such Lenders are willing to do
so on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.      Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Acquisition Cash Flow” means, with respect to any Person or assets, franchises
or businesses acquired by the Borrower or any of its Consolidated Subsidiaries,
operating income for any period of determination plus any amounts deducted for
depreciation, amortization and operating lease expense in determining operating
income during such period (to the extent not included in Consolidated Operating
Income for such period), all determined using historical financial statements of
such Person, assets, franchises or businesses acquired with appropriate
adjustments thereto in order to reflect such operating income, depreciation,
amortization and operating lease expense on an actual historical combined
pro forma basis as if such Person, assets, franchises or businesses acquired had
been owned by the Borrower or one of its Consolidated Subsidiaries during the
applicable period. Operating income as used in the preceding sentence will be
determined for the acquired Person, assets, franchises or businesses using the
same method prescribed for determining Consolidated Operating Income.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning set forth in the introduction hereto.

“Advance” means an advance by a Lender and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors or
other persons performing similar functions of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.



--------------------------------------------------------------------------------

“Agreement” means this Loan Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Rate” means, for any day, with respect to any Base Rate Advance or
Eurodollar Rate Advance, as the case may be, the applicable rate per annum set
forth below under the caption “Base Rate Spread” or “Eurodollar Spread”, as the
case may be, based upon the Ratings by Moody’s, S&P and Fitch, respectively,
applicable on such date:

 

              

 

  Level    

  

Ratings

S&P/Moody’s/Fitch

 

   Eurodollar  
Spread      Base Rate  
Spread      

1

  

A-/A3/A-

or above

   0.875%    0%    

2

 

  

BBB+/Baa1/BBB+

 

   1.00%

 

   0%

 

   

3

 

  

BBB/Baa2/BBB

 

   1.125%

 

   0.125%

 

   

4

 

  

BBB-/Baa3/BBB-

 

   1.25%

 

   0.25%

 

   

5

  

BB+/Ba1/BB+

or lower

   1.50%    0.50%

For purposes of the foregoing:

If the Borrower shall maintain a Rating from only two of Moody’s, S&P and Fitch
and there is a one-notch split between the two Ratings, then the Level
corresponding to the higher Rating shall apply, but if there is a more than one
notch split in the two Ratings, then the Rating that is one notch higher than
the lowest Rating shall apply. If the Borrower shall maintain a Rating from all
three of Moody’s, S&P and Fitch and there is a difference in such Ratings,
(i) if there is a one-notch split between the Ratings, then the Level
corresponding to the higher Rating shall apply and (ii) if there is greater than
a one-notch split between the Ratings, then the Level shall be based upon one
Level higher than the Level corresponding to the lowest of the three Ratings
shall apply. If any of Moody’s, S&P or Fitch shall not have in effect a Rating
for the long-term senior unsecured non-credit-enhanced debt obligations of the
Borrower then outstanding (other than by reason of the circumstances referred to
in the last sentence of this paragraph), then, to the extent such rating agency
is being used to determine the Level (it being understood and agreed that at
least two rating agencies will be used to determine the Level at all times),
such rating agency shall be deemed to have established a Rating in Level 5. If
the Ratings established or deemed to have been established by Moody’s, S&P and
Fitch shall be changed (other than as a result of a change in the rating system
of Moody’s, S&P or Fitch), such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to

 

2



--------------------------------------------------------------------------------

Section 5.01(c) or otherwise. Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s, S&P or Fitch shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend the
definition of Applicable Rate to reflect such changed rating system or the
unavailability of Ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the Rating most recently in effect prior to such change or cessation.

“Arrangers” means JPMorgan, PNC Capital Markets LLC and Branch Banking and Trust
Company, as Joint Lead Arrangers, and JPMorgan and PNC Capital Markets LLC, as
Joint Bookrunners.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 2.09 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. For the avoidance of doubt, if the Base Rate

 

3



--------------------------------------------------------------------------------

as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Base Rate Advance” means, at any time, an Advance which bears interest at rates
based upon the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning set forth in the introduction hereto.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01(a).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change in Control” means that:

(a)      The Coca-Cola Company and any of its wholly-owned Subsidiaries shall
cease to own, beneficially and of record, at least 10% of the outstanding
capital stock of the Borrower; or

(b)      any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable, except
that for purposes of this paragraph (b) such person or group shall be deemed to
have “beneficial ownership” of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), other than (i) The Coca-Cola Company, (ii) other
shareholders of the Borrower as of the date hereof and (iii) J. Frank Harrison
III, his spouse and the lineal descendants of either of the foregoing (or
trusts, corporations, partnerships, limited partnerships, limited liability
companies or other estate planning vehicles for the benefit thereof), is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 promulgated
pursuant to the Exchange Act), directly or indirectly, of more than 50% of the
aggregate voting power of all voting shares of the Borrower; or

 

4



--------------------------------------------------------------------------------

(c)      during any period of 25 consecutive calendar months, a majority of the
Board of Directors of the Borrower shall no longer be composed of individuals
(i) who were members of said Board on the first day of such period, (ii) whose
election or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board and (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Closing Date” means the date as of which the Administrative Agent notifies the
Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, its obligation to make Advances to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment”.

“Communications” means all information, documents and other materials that the
Borrower is obligated to furnish to the Administrative Agent pursuant to this
Agreement, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (ii) provides notice of any Default or Event of Default under
this Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing.

“Compliance Certificate” mean a certificate in substantially the form of Exhibit
D.

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

“Consolidated Cash Flow” means, for any period, Consolidated Operating Income
for such period plus (i) any amounts deducted for depreciation, amortization and
operating lease expense, plus (ii) any impairment charges or asset write-down or
write off related to intangible assets, long-lived assets and property, plant
and equipment, solely to the extent that any such charges, write-

 

5



--------------------------------------------------------------------------------

down or write off described in this clause (ii) are non-cash items, in each case
in determining Consolidated Operating Income, plus (iii) any non-cash pension
charges related to benefit plan amendments or non-recurring or infrequent
transactions, plus (iv) non-cash expenses related to stock based compensation,
minus (v) the amount of the sub-bottling fee payments made to The Coca-Cola
Company or one of its Subsidiaries in consideration for exclusive distribution
rights to the Borrower or one of its Consolidated Subsidiaries during such
applicable period. Consolidated Cash Flow shall exclude all non-cash credits or
charges resulting from commodity hedging transactions.

“Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio of
(i) Consolidated Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters of the Borrower to (ii) Consolidated Fixed Charges
for such period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(i) Consolidated Net Interest Expense for such period, (ii) the amount of
obligations of the Borrower and its Consolidated Subsidiaries as lessees, on
leases other than Capitalized Leases, accrued during such period and
(iii) payments made or required to be made by the Borrower and its Consolidated
Subsidiaries during such period under agreements providing for or containing
covenants not to compete.

“Consolidated Funded Indebtedness” shall mean, at any time, the aggregate
outstanding principal amount of all Funded Indebtedness (other than (i) deferred
compensation liabilities of the Borrower and its Consolidated Subsidiaries,
(ii) Unfunded Benefit Liabilities of the Borrower and its Consolidated
Subsidiaries and (iii) the amount of the sub-bottling fee liabilities to The
Coca-Cola Company or one of its Subsidiaries in consideration for exclusive
distribution rights to the Borrower or one of its Consolidated Subsidiaries) of
the Borrower and its Consolidated Subsidiaries, determined and consolidated in
accordance with GAAP.

“Consolidated Funded Indebtedness/Cash Flow Ratio” shall mean, at any time, the
ratio of (a) the aggregate amount, without duplication, of (i) Consolidated
Funded Indebtedness minus the Liquidity Amount and (ii) 50% of every Contingent
Obligation of the Borrower and its Consolidated Subsidiaries (other than any
Contingent Obligation in respect of any operating lease), determined and
consolidated in accordance with GAAP to (b) the aggregate of (i) Consolidated
Cash Flow for the then most recently concluded period of four consecutive fiscal
quarters of the Borrower and (ii) Acquisition Cash Flow for such period.

“Consolidated Net Interest Expense” shall mean, for any period, the aggregate
net amount of interest payments of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP, excluding,
however, such amounts as arise from the amortization of capitalized interest,
discount and fees reflected as an asset on the Borrower’s books and records on
the Closing Date.

“Consolidated Operating Income” shall mean, for any period, the net income of
the Borrower and its Consolidated Subsidiaries, before any deduction in respect
of interest or taxes, determined and consolidated in accordance with GAAP,
excluding, however, extraordinary items in accordance with GAAP (which shall
include without limitation, in any event, any income, net of expenses, or loss
realized by the Borrower or any Consolidated Subsidiary from any sale of assets
outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).

 

6



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a letter of
credit, but excluding the endorsement of instruments for deposit or collection
in the ordinary course of business.

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10(b).

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or
Section 2.10(a).

“Credit Party” means the Administrative Agent or any other Lender.

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Advances or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Dollars” means the lawful currency of the United States of America.

 

7



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means:

(a)        a Lender and any Affiliate of such Lender;

(b)        a commercial bank organized under the laws of the United States, or
any State thereof, and having total assets in excess of $1,000,000,000;

(c)        a savings bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $500,000,000;

(d)        a commercial bank organized under the laws of any other country which
is a member of the OECD or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000; and

(e)        a finance company or other financial institution or fund (whether a
corporation, partnership or other Person) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $500,000,000;

provided that no Ineligible Institution may be an Eligible Assignee.

“Environmental Law” means any Federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in Schedule I or in the
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Domestic Lending Office), or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Eurodollar Rate” means, for any day, the Adjusted LIBO Rate in effect on such
day.

“Eurodollar Rate Advance” means, at any time, an Advance which bears interest at
rates based upon the Eurodollar Rate.

“Events of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of June 8, 2018, among the Borrower, the lenders
party thereto and JPMorgan, as administrative agent thereunder, as the same may
be amended, restated, supplemented or otherwise modified or refinanced or
replaced from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fitch” means Fitch Ratings Inc. and its successors.

“Fitch Rating” means, at any time, the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Borrower then outstanding most
recently announced by Fitch.

“Funded Indebtedness” of a Person shall mean (i) all liabilities of such Person
of the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein, including

 

9



--------------------------------------------------------------------------------

without limitation commercial paper, of any maturity, and (ii) other
indebtedness (including the current portion thereof) of such Person which would
be classified in whole or part as a long-term liability of such Person in
accordance with GAAP, and shall in any event include (i) any Indebtedness having
a final maturity more than one year from the date of creation of such
Indebtedness and (ii) any Indebtedness, regardless of its term, which is
renewable or extendable by such Person (pursuant to the terms thereof or
pursuant to a revolving credit or similar agreement or otherwise) to a date more
than one year from the date of creation of such Indebtedness or any date of
determination of Funded Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Term Loan Amendment” has the meaning set forth in Section 2.19(a).

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated pursuant to
or in respect of a letter of credit and (ix) repurchase obligations or
liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three or six months or (if available to the
Lenders in the opinion of the Lenders) twelve months, as the Borrower may, upon
notice received by the Administrative Agent not later than 12:00 noon (New York
City time) on the third Business Day prior to the first day of such Interest
Period, select; provided that:

 

10



--------------------------------------------------------------------------------

(i)        any Interest Period that would otherwise end after the Maturity Date
shall end on the Maturity Date;

(ii)        each Interest Period that begins on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and

(iii)        whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a Lender hereunder pursuant to Sections 2.19(a) and 8.06(a), (b) and
(c), other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

“LIBO Rate” means, with respect to any Eurodollar Rate Advance for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion consistent with prevailing
market standards); provided that if the LIBO Screen Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.

 

11



--------------------------------------------------------------------------------

“Liquidity Amount” means, as at any date of determination, the lesser of (i) the
aggregate amount of unrestricted and unencumbered cash maintained by the
Borrower and its Subsidiaries in the United States as of such date and (ii)
$20,000,000.

“Loan Documents” means this Agreement and any promissory notes issued pursuant
to Section 2.18(d) of this Agreement. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Majority Lenders” means, subject to Section 2.19, at any time, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided that, upon the funding of the Advances on the Closing Date,
“Majority Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding principal amount of all of the Advances at such time.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Borrower and its Consolidated
Subsidiaries taken as a whole, (ii) the legality, validity or enforceability of
this Agreement or (iii) the ability of the Borrower to pay and perform its
obligations hereunder.

“Material Indebtedness” has the meaning set forth in Section 6.01(d).

“Material Subsidiary” shall mean a Subsidiary which (i) owns, leases or occupies
any building, structure or other facility used primarily for the bottling,
canning or packaging of soft drinks or soft drink products or warehousing and
distributing of such products, other than any such building, structure or other
facility or portion thereof, which is not of material importance to the total
business conducted by the Borrower and its Subsidiaries as an entirety, (ii) is
a party to any contract with respect to the bottling, canning, packaging or
distribution of soft drinks or soft drink products, other than any such contract
which is not of material importance to the total business conducted by the
Borrower and its Subsidiaries as an entirety, and in any event includes each of
the Subsidiaries indicated as Material Subsidiaries listed in Schedule IV as of
the date hereof, and (iii) any Subsidiary of the Borrower that would qualify as
a “significant subsidiary” under Regulation S-X of the Securities and Exchange
Commission (or its successor agency).

“Maturity Date” shall mean June 7, 2021.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by Moody’s.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of a Controlled Group has or had an obligation to
contribute.

“Note” has the meaning set forth in Section 2.18.

 

12



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning set forth in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Taxes” has the meaning set forth in Section 2.15(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” has the meaning specified in Section 8.06(e).

“Patriot Act” has the meaning specified in Section 8.14.

“Payment Default” means an event that, with notice or lapse of time or both,
would become an Event of Default under Section 6.01(a).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
to which Section 4021 of ERISA applies and (i) which is maintained for employees
of the Borrower or any member of a Controlled Group or (ii) to which the
Borrower or any member of a Controlled Group made, or was required to make,
contributions at any time within the preceding five years.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 8.02(c).

 

13



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time and (b) such amount; provided that, in the case of
Section 2.20 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Shares shall be determined based upon
the percentage obtained by dividing such Lender’s outstanding Advances by the
aggregate outstanding principal amount of all of the Advances at such time,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

“Rating” means a Moody’s Rating, a S&P Rating or a Fitch Rating, as applicable.

“Register” has the meaning set forth in Section 8.06(d).

“Regulations T, U and X” means Regulations T, U and X issued by the Federal
Reserve Board, as from time to time amended.

“Reportable Event” means (i) a reportable event described in Section 4043 of
ERISA and regulations thereunder (other than reportable events for which notice
has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.

 

14



--------------------------------------------------------------------------------

“Responsible Officer” means the Chairman of the Board and Chief Executive
Officer, the President and Chief Operating Officer, the Executive Vice President
and Chief Financial Officer, the Senior Vice President and Chief Accounting
Officer or the Executive Vice President, General Counsel and Secretary of the
Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“S&P Rating” means, at any time, the rating of the long-term senior unsecured,
non-credit-enhanced debt obligations of the Borrower then outstanding most
recently announced by S&P.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury, the U.S. Department of State, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Rate Advances shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided that, notwithstanding the foregoing, Piedmont Coca-Cola
Bottling Partnership, a Delaware general partnership, shall be deemed to be a
Subsidiary of the Borrower so long as the Borrower owns a greater than 50%
economic interest therein.

 

15



--------------------------------------------------------------------------------

“Taxes” has the meaning set forth in Section 2.15(a).

“Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar Rate
Advance.

“Unfunded Benefit Liabilities” means the sum of (i) the amount (if any) by which
the present value of all vested and unvested accrued benefits under a single
employer plan, as defined in Section 4001(a)(15) of ERISA, exceeds the fair
market value of assets allocable to such benefits, all determined as of the then
most recent valuation date for such Plans using the PBGC actuarial assumptions
utilized for purposes of determining the current liability for purposes of such
valuation and (ii) the accrued liabilities for benefits under the
post-retirement benefit plan of the Borrower and its Consolidated Subsidiaries,
determined in accordance with GAAP.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.      Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.

SECTION 1.03.      Accounting Terms.

(a)      All accounting terms not specifically defined herein shall be construed
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e).

(b)      Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(c)      If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein, and the Borrower so requests,
the Administrative Agent, the Lenders and the Borrower will negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change therein. Without limiting the foregoing, for purposes of
determining compliance with any financial covenant ratio, requirement or basket,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the financial statements referred to in Section 4.01(e)
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto (for the avoidance of doubt, including ASC Topic 842), unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

16



--------------------------------------------------------------------------------

SECTION 1.04.      Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.      The Advances.

(a)      Each Lender severally (and not jointly) agrees, on and subject to the
terms and conditions hereinafter set forth, to make an advance to the Borrower
(each, an “Advance”) on the Closing Date in the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule I. Each Borrowing
and each Conversion or Continuation thereof (i) shall be in an aggregate amount
not less than $1,000,000 or an integral multiple of $500,000 in excess thereof
and (ii) shall consist of Advances of the same Type (and, if such Advances are
Eurodollar Rate Advances, having the same Interest Period) made, Continued or
Converted on the same day by the Lenders ratably according to their respective
Commitments, except in each case as otherwise provided in Sections 2.09(f) and
(g), as applicable. Amounts borrowed under this Section 2.01(a) and then repaid
or prepaid may not be reborrowed.

SECTION 2.02.      Making the Advances.

(a)      (i) Each Borrowing shall be made on notice, given not later than 12:00
noon (New York City time) on the third Business Day prior to the date of such
Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Advances) or
given not later than 12:00 noon (New York City time) on the Business Day of such
Borrowing (in the case of a Borrowing consisting of Base Rate Advances), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof.

(ii)      Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.

(iii)      Each Lender shall, before 1:00 p.m. (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 8.02,
in same day funds, such Lender’s ratable portion of such Borrowing.

(iv)      Upon the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.

(b)      Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense (excluding loss of
profit) reasonably incurred by such Lender as a result of any failure to make
such Borrowing (including, without limitation, as a result of any failure to
fulfill, on or before the date specified in such Notice of Borrowing, the
applicable conditions set forth in Article 3) and the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing. A certificate as to
the amount of such losses, costs and expenses, submitted to the Borrower

 

17



--------------------------------------------------------------------------------

and the Administrative Agent by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

(c)      Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand (but without duplication) such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
the NYFRB Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).

(d)      The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve the other Lenders of their obligations
hereunder to make an Advance on the date of such Borrowing, and no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03.      [Intentionally Omitted].

SECTION 2.04.      Administrative Agent’s Fees. The Borrower agrees to pay to
the Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.

SECTION 2.05.      Termination of the Commitments. The Commitments shall be
automatically terminated upon the funding of the Advances on the Closing Date,
and once so terminated may not be reinstated.

SECTION 2.06.      Amortization; Repayment of Advances.

(a)      Amortization. The Borrower shall repay Advances on each date set forth
below in the aggregate principal amount set forth opposite such date:

 

Date

 

  

Amount

 

September 30, 2018

   $7,500,000

December 31, 2018

   $7,500,000

March 31, 2019

   $7,500,000

June 30, 2019

   $7,500,000

September 30, 2019

   $7,500,000

December 31, 2019

   $7,500,000

March 31, 2020

   $7,500,000

June 30, 2020

   $7,500,000

September 30, 2020

   $11,250,000

December 31, 2020

   $11,250,000

March 31, 2021

   $11,250,000

 

18



--------------------------------------------------------------------------------

(b)      Repayment. To the extent not previously repaid, all unpaid Advances
shall be paid in full in Dollars by the Borrower on the Maturity Date.

SECTION 2.07.      Interest.

(a)      Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)      Base Rate Advances. While such Advance is a Base Rate Advance, a rate
per annum equal to the Base Rate in effect from time to time plus the Applicable
Rate for Base Rate Advances as in effect from time to time, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date such Base Rate Advance shall be Converted, on the Maturity Date and
on the date of payment in full.

(ii)      Eurodollar Rate Advances. While such Advance is a Eurodollar Rate
Advance, a rate per annum for each Interest Period for such Advance equal to the
sum of the Eurodollar Rate for such Interest Period plus the Applicable Rate for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs at three-month intervals after the first
day of such Interest Period, and on each date on which such Eurodollar Rate
Advance shall be Continued, Converted, on the Maturity Date and on the date of
payment in full.

(b)      Default Interest. Notwithstanding the foregoing, if any Payment Default
shall have occurred and be continuing, the Borrower shall pay interest on:

(i)      the unpaid principal amount of each Advance owing to each Lender,
payable on demand (and in any event in arrears on the dates referred to in
Section 2.07(a)(i) or (a)(ii) above), at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to said Section 2.07(a)(i) or (a)(ii), as applicable; provided that if
such Payment Default shall be continuing at the end of any Interest Period for
any Eurodollar Rate Advance, such Advance shall forthwith be Converted to a Base
Rate Advance bearing interest as aforesaid in this Section 2.07(b)(i); and

(ii)      the amount of any interest, fee or other amount payable hereunder that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full), at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.07(a)(i) above.

SECTION 2.08.      [Intentionally Omitted].

SECTION 2.09.      Interest Rate Determinations; Changes in Rating Systems.

(a)      The Administrative Agent shall give prompt notice to the Borrower and
the Lenders of the applicable interest rates determined by the Administrative
Agent for the purposes of Section 2.07.

 

19



--------------------------------------------------------------------------------

(b)      If prior to the commencement of any Interest Period for a Eurodollar
Rate Advance, the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period:

(i)      the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances for such Interest Period,

(ii)      each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance,
and

(iii)      the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c)      If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon:

(i)      each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and

(ii)      the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist.

(d)      If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (b) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 8.01, such amendment shall become effective
without any further action

 

20



--------------------------------------------------------------------------------

or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Majority Lenders stating that such Majority Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (d) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.09(d), only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any request for the Conversion of any Advance to, or
Continuation of any Advance as, a Eurodollar Rate Advance shall be ineffective
and (y) if any Notice of Borrowing requests a Eurodollar Rate Advance, such
Advance shall be made as a Base Rate Advance.

(e)    If the Borrower shall fail to select the duration of any ensuing Interest
Period for any outstanding Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
the Borrower will automatically be deemed to have selected an Interest Period of
one month therefor.

(f)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(g)    Upon the occurrence and during the continuance of any Event of Default,
(x) each Eurodollar Rate Advance shall automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall automatically be suspended until such Event
of Default shall be cured or waived.

SECTION 2.10.    Voluntary Conversion and Continuation of Advances.

(a)    Optional Conversion. The Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than 12:00 noon (New York City time)
on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.09 and 2.13, Convert all or any portion
of the outstanding Advances of one Type comprising part of the same Borrowing
into Advances of the other Type; provided that (i) any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.01(a) and (ii) in the case of any such
Conversion of a Eurodollar Rate Advance into a Base Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of
a Conversion shall, within the restrictions specified above, specify (x) the
date of such Conversion, (y) the Advances to be Converted, and (z) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b)    Continuations. The Borrower may, on any Business Day, upon notice given
to the Administrative Agent not later than 12:00 noon (New York City time) on
the third Business Day prior to the date of the proposed Continuation and
subject to the provisions of Sections 2.09 and 2.13, Continue all or any portion
of the outstanding Eurodollar Rate Advances comprising part of the same
Borrowing for one or more Interest Periods; provided that (i) Eurodollar Rate
Advances so Continued and having the same Interest Period shall be in an amount
not less than the minimum amount specified in Section 2.01(a) and (ii) in the
case of any such Continuation on a day other than the last day of an Interest
Period therefor, the Borrower shall reimburse the Lenders in respect thereof
pursuant to Section 8.04(c). Each such notice of a Continuation shall, within
the restrictions specified above, specify (x) the date of such Continuation,
(y) the Eurodollar Rate Advances to be Continued and (y) the duration of the
initial Interest Period (or Interest

 

21



--------------------------------------------------------------------------------

Periods) for the Eurodollar Rate Advances subject to such Continuation. Each
notice of Continuation shall be irrevocable and binding on the Borrower.

SECTION 2.11.      Prepayments of Advances. The Borrower may, on notice given
not later than 12:00 noon (New York City time) on the second Business Day prior
to the date of the proposed prepayment of Advances (in the case of Eurodollar
Rate Advances) or given not later than 12:00 noon (New York City time) on the
Business Day of the proposed prepayment of Advances (in the case of Base Rate
Advances), stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay, without
penalty or premium, the outstanding principal amounts of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (y) in the case of any such prepayment of a Eurodollar Rate
Advance on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to
Section 8.04(c). The Borrower shall have no right to prepay the Advances except
as provided in this Section 2.11 (or as required pursuant to the other
provisions of this Agreement). Each prepayment of a Borrowing shall be applied
ratably to the Advances included in the prepaid Borrowing in such order of
application as directed by the Borrower. Prepayments of Advances may not be
reborrowed.

SECTION 2.12.      Increased Costs.

(a)      If, due to a Change in Law, there shall be any increase in the cost to
any Person of agreeing to make or making, funding or maintaining Advances or any
Person shall be subjected to any reserve, special deposit, taxes, duties,
levies, imposts, deductions, assessments (including any compulsory loan
requirement, insurance charge or other assessment), fees, charges, withholdings,
liquidity or similar requirement, and any and all liabilities with respect to
the foregoing, (other than Taxes addressed in Section 2.15, Other Taxes, and
amounts excluded from “Taxes” as defined in Section 2.15(a)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then the
Borrower shall from time to time, upon demand by such Person (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Person additional amounts sufficient to compensate such
Person for such increased cost. A certificate as to the amount of such increased
cost, prepared in good faith and submitted to the Borrower and the
Administrative Agent by such Person, shall be conclusive and binding for all
purposes, absent manifest error.

(b)      If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend (or Continue or Convert any Advance) hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts, prepared in good faith and submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

 

22



--------------------------------------------------------------------------------

SECTION 2.13.      Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make or Continue Eurodollar Rate
Advances or to fund or otherwise maintain Eurodollar Rate Advances hereunder,
(i) the obligation of such Lender to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) each Eurodollar Rate Advance of such Lender
shall convert into a Base Rate Advance at the end of the then current Interest
Period for such Eurodollar Rate Advance.

SECTION 2.14.      Payments and Computations.

(a)      The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 1:00 p.m. (New York City time) on the day when due
in Dollars to the Administrative Agent at its address referred to in
Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest ratably (other than amounts payable pursuant to
Section 2.02(b), 2.12, 2.15 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.06(d), from and after the Closing Date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such Closing Date directly
between themselves.

(b)      All computations of interest based on the Prime Rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. All
computations of interest based on the Eurodollar Rate or the NYFRB Rate shall be
made by the Administrative Agent on the basis of a year of 360 days, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fee is payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c)      Whenever any payment hereunder would be due on a day other than a
Business Day, such due date shall be extended to the next succeeding Business
Day, and any such extension of such due date shall in such case be included in
the computation of payment of interest; provided, however, that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to fall due in the next following calendar month, such payment shall be
made on the next preceding Business Day.

(d)      Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount

 

23



--------------------------------------------------------------------------------

is distributed to such Lender until the date such Lender repays such amount to
the Administrative Agent, at the NYFRB Rate.

SECTION 2.15.      Taxes.

(a)      Any and all payments by the Borrower hereunder or any other Loan
Document shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, charges or withholdings, and all
interest, penalties, and other liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, (i) taxes imposed on or
measured by net income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Administrative Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof, and (ii) any withholding taxes imposed by
FATCA (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Taxes are required to be deducted from or in
respect of any sum payable hereunder or any other Loan Document to any Lender or
the Administrative Agent, (i) the sum payable by the Borrower shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.15) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b)      In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
taxes or levies (including interest, penalties, and additions to tax related
thereto) which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).

(c)      The Borrower will indemnify each Lender and the Administrative Agent
for the full amount of Taxes or Other Taxes imposed on or with respect to any
payment made by or on account of any obligation of the Borrower under any Loan
Document (including, without limitation, any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) paid by such Lender
or the Administrative Agent (as the case may be) and any penalties, interest,
additions to tax related thereto, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such Taxes and Other
Taxes, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding (as between the Borrower, the Lenders and the
Administrative Agent) for all purposes, absent manifest error.

(d)      Within thirty (30) days after the date of any payment of taxes or
related amounts imposed on or with respect to any payment made by or on account
of any obligation of the Borrower under any Loan Document, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof or
other proof of payment of such taxes or amounts reasonably satisfactory to the
relevant Lender(s). If no such taxes or amounts are payable in respect of any
payment hereunder, upon the request of the Administrative Agent the Borrower
will furnish to the Administrative Agent, at such address, a statement to such
effect with respect to each jurisdiction designated by the Administrative Agent.

 

24



--------------------------------------------------------------------------------

(e)      Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement (in the case of each Lender as of the date hereof) and on the date of
the Assignment and Acceptance pursuant to which it becomes a Lender (in the case
of each other Lender) and from time to time thereafter if requested in writing
by the Borrower or otherwise required under law (but, in each case, only so long
as such Lender is or, at the time of request or legal requirement, remains
lawfully able to do so), shall provide the Borrower with Internal Revenue
Service Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying, if applicable, that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest, certifying, if applicable, such Lender is eligible for the portfolio
interest exemption (which shall also require a separate certificate to the
effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code) or certifying, if
applicable, that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States. If the
form provided by a Lender indicates a United States interest withholding tax
rate in excess of zero under the law applicable at the time such Lender first
becomes a party to this Agreement, withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.15(a) (except to the
extent such taxes were grossed up with respect to the Lender’s assignor
immediately before such Lender became a party). Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)      For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.15(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.15(a) or (c) with respect to
Taxes imposed by the United States (except to the extent such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office).

(g)      Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h)      Each Lender shall severally indemnify the Administrative Agent for any
taxes, duties, levies, imposts, deductions, assessments, fees, charges or
withholdings, and any and all liabilities with respect to the foregoing (but, in
the case of any Taxes or Other Taxes, only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes or Other Taxes
and without limiting the obligation of the Borrower to do so) and any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 8.06(e) relating to the maintenance of a Participant Register, in each
case, attributable to such Lender that are paid or payable by the Administrative
Agent in connection with this Agreement or any other Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.15(h) shall be paid
within thirty (30) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the

 

25



--------------------------------------------------------------------------------

Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

(i)      If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.15(i), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(j)      If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any amounts as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the amounts giving rise to such refund), net
of all out-of-pocket expenses (including taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (j), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (j) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the amounts subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.

SECTION 2.16.      Set-Off; Sharing of Payments, Etc.

(a)      Without limiting any of the obligations of the Borrower or the rights
of the Lenders hereunder, if the Borrower shall fail to pay when due (whether at
stated maturity, by acceleration or otherwise) any amount payable by it
hereunder or under any Note each Lender may, without prior notice to the
Borrower (which notice is expressly waived by it to the fullest extent permitted
by applicable law), set off and appropriate and apply against such amount any
and all deposits (general or special, time or demand, provisional or final, in
any currency, matured or unmatured) and other obligations and liabilities at any
time held or owing by such Lender or any branch or agency thereof to or for the
credit or account of the Borrower. Each Lender shall promptly provide notice of
such set-off and application to the Borrower and the Administrative Agent,
provided that failure by such Lender to provide such notice shall not affect the
validity of such set-off or application.

(b)      If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.02(b), 2.12, 2.15 or
8.04(c)) in excess of its Ratable Share of payments on account of the

 

26



--------------------------------------------------------------------------------

Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Advances made by them or make such
other adjustments as shall be necessary to cause such purchasing Lender to share
the excess payment ratably with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.16 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

SECTION 2.17.      Right to Replace a Lender. If (i) the Borrower is required to
make any additional payment pursuant to Section 2.12 or 2.15 to any Lender,
(ii) any Lender’s obligation to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended pursuant to Section 2.13 or (iii) if
in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender”, the consent of the Majority Lenders is obtained, but
the consent of other necessary Lenders is not obtained (in each case, such
Lender being an “Affected Person”), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Person as a party to this Agreement; provided that, no Default or Event
of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement,
(i) another financial institution which is an Eligible Assignee and is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances of the Affected Person
pursuant to an Assignment and Acceptance and to become a Lender for all purposes
under this Agreement and to assume all obligations (including all outstanding
Advances) of the Affected Person to be terminated as of such date and to comply
with the requirements of Section 8.06 applicable to assignments, and (ii) the
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all accrued interest, accrued fees and other amounts then owing to
such Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.12 and 2.15. Each party hereto agrees that (a) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Acceptance executed by the Borrower, the Administrative Agent and the
assignee, and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

SECTION 2.18.      Evidence of Indebtedness.

(a)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b)      The Administrative Agent shall maintain accounts in which it shall
record (i) the date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Advance made hereunder, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

27



--------------------------------------------------------------------------------

(c)      The entries made in the accounts maintained pursuant to clause (a) or
(b) of this Section 2.18 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement. In the event of any
conflict between the accounts maintained by the Lenders and the accounts
maintained by the Administrative Agent, the records of the Administrative Agent
shall control in the absence of manifest error.

(d)      Any Lender may request that its Advances be evidenced by a promissory
note. In such event, the Borrower will promptly prepare, execute and deliver to
such Lender a promissory note (a “Note”) payable to such Lender, in a form
approved by the Administrative Agent, in a principal amount equal to the amount
of such Lender’s Commitment and otherwise duly completed.

SECTION 2.19.      Incremental Term Loans.

(a)      The Borrower shall have the right at any time after the Closing Date to
request that additional term loans be made hereunder (each such tranche of
additional term loans, an “Incremental Term Loan”) in accordance with the
following provisions and subject to the following conditions:

(i)      The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least twenty (20) Business
Days’ prior written notice (a “Notice of Incremental Term Loan”) of any such
requested Incremental Term Loan specifying the aggregate amount of such
Incremental Term Loan (the “Requested Incremental Term Loan Amount”), which
shall be at least $10,000,000, the requested date of such Incremental Term Loan
(the “Requested Incremental Term Loan Date”) and the date by which the Lenders
wishing to participate in such Incremental Term Loan must commit to provide a
portion of such Incremental Term Loan (the “Commitment Date”). Each Lender that
is willing in its sole discretion to participate in such requested Incremental
Term Loan (each an “Incremental Term Loan Lender”) shall give written notice to
the Administrative Agent on or prior to the Commitment Date of the amount of
such Incremental Term Loan it is willing to provide.

(ii)      Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, the Lenders are willing to
provide in respect of the requested Incremental Term Loan. In addition, the
Borrower may extend offers to one or more Eligible Assignees, each of which must
be reasonably satisfactory to the Administrative Agent, to participate in any
portion of the requested Incremental Term Loan; provided, however, that the
amount of such Incremental Term Loan provided by each such Eligible Assignee
shall be in an amount of not less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof. Any such Eligible Assignee that agrees to provide
all or a portion of an Incremental Term Loan pursuant hereto is herein called an
“Additional Lender”.

(iii)      Effective on the Requested Incremental Term Loan Date, subject to the
terms and conditions hereof, (x) the commitment of each Incremental Term Loan
Lender in respect of the applicable Incremental Term Loan shall be an amount
determined by the Administrative Agent and the Borrower (but in no event greater
than the amount of such Incremental Term Loan which such Lender is willing to
provide), (y) each Additional Lender shall enter into an agreement in form and
substance satisfactory to the Borrower and the Administrative Agent pursuant to
which it shall undertake, as of such Requested Incremental Term Loan Date, a
commitment in respect of the applicable Incremental Term Loan in an amount
determined by the Administrative Agent and the Borrower (but in no event greater
than the amount of such Incremental Term Loan which such Lender is willing to
provide), and such Additional Lender shall thereupon be deemed to be a Lender

 

28



--------------------------------------------------------------------------------

for all purposes of this Agreement, and (z) each Incremental Term Loan Lender
and each Additional Lender referenced in the immediately foregoing clauses
(x) and (y) shall advance to the Borrower on the Requested Incremental Term Loan
Date a term loan in an amount equal to its commitment in respect of the
applicable Incremental Term Loan as described above, and each such term loan
shall be an Advance for all purposes under this Agreement. Each Additional
Lender may request a Note in accordance with Section 2.18(d).

(iv)      The Incremental Term Loans (a) shall rank pari passu in right of
payment with the initial Advances made on the Closing Date, (b) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the initial Advances made on the Closing Date; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the initial Advances made on the Closing Date.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Incremental Term Loan Lender participating in such tranche of Incremental Term
Loans, each Additional Lender participating in such tranche of Incremental Term
Loans, if any, and the Administrative Agent. The Incremental Term Loan Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.19.

(v)      On and after each Requested Incremental Term Loan Date, the Ratable
Share of each Lender’s Advances shall be calculated after giving effect to each
such Incremental Term Loan.

(vi)      The Borrower may not exercise its rights under this Section 2.19 more
than once in each successive annual period commencing on the Closing Date.

(b)      Anything in this Section 2.19 to the contrary notwithstanding, no
Incremental Term Loan hereunder pursuant to this Section 2.19 shall be effective
unless:

(i)      as of the date of the relevant Notice of Increase and on the relevant
Requested Incremental Term Loan Date and after giving effect to such increase,
(x) no Default or Event of Default shall have occurred and be continuing and
(y) the representations and warranties of the Borrower in Article 4 (subject to
updating in the case of Section 4.01(n)) shall be true and correct in all
material respects as if made on and as of such date (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

(ii)      the Administrative Agent shall have received on or before the relevant
Requested Incremental Term Loan Date: (A) certified copies of resolutions of the
Board of Directors of the Borrower approving the Incremental Term Loan and
(B) an opinion of counsel for the Borrower reasonably satisfactory to the
Administrative Agent;

(iii)      on and as of the date of the relevant Notice of Increase and on the
relevant Requested Incremental Term Loan Date and after giving effect to such
increase, the Moody’s Rating and the S&P Rating shall be at least equal to Baa3
and BBB- respectively; and

 

29



--------------------------------------------------------------------------------

after giving effect to any such increase the aggregate amount of the Advances
made from and after the Closing Date during the term of this Agreement shall not
exceed $500,000,000.

SECTION 2.20.      Defaulting Lenders.       Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
for so long as such Lender is a Defaulting Lender, the outstanding Advances held
by such Defaulting Lender shall not be included in determining whether the
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 8.01); provided, that, except as otherwise provided in Section 8.01,
this Section 2.20 shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby.

ARTICLE 3

CONDITIONS OF LENDING

SECTION 3.01.      Conditions Precedent to Closing. This Agreement and the
obligation of each Lender to make an Advance on the Closing Date shall not
become effective until the date on which the Administrative Agent shall have
received executed counterparts of this Agreement by each of the parties hereto
and each of the following, each (unless otherwise specified below) dated the
Closing Date, in form and substance satisfactory to the Administrative Agent and
(except for the items in clauses (a), (b) and (c)) in sufficient copies for each
Lender:

(a)      Certified copies of (x) the certificate of incorporation and by-laws of
the Borrower, (y) the resolutions of the Board of Directors of the Borrower
authorizing the making and performance by the Borrower of this Agreement and the
transactions contemplated hereby, and (z) documents evidencing all other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(b)      A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered hereunder.

(c)      A certificate from the Secretary of State of the State of Delaware
dated a date reasonably close to the Closing Date as to the good standing of and
certificate of incorporation filed by the Borrower.

(d)      A favorable opinion of Moore & Van Allen, PLLC, special counsel to the
Borrower, substantially in the form of Exhibit C hereto.

(e)      A certificate of a Responsible Officer of the Borrower certifying that
(i) no Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in
Section 4.01 are true and correct on and as of the date thereof as if made on
and as of such date.

(f)      Notes, payable to the order of the respective Lenders that have
requested the same prior to the Closing Date, duly completed and executed.

(g)      Such other documents relating to this Agreement and the transactions
contemplated hereby as the Administrative Agent may reasonably request and as
further described in the list of closing documents attached as Exhibit E.

 

30



--------------------------------------------------------------------------------

Furthermore, the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.      Representations and Warranties of the Borrower.     The
Borrower represents and warrants as follows:

(a)      The Borrower and each of its Material Subsidiaries (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) is duly qualified and in good standing in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and where, in
each case, failure so to qualify and be in good standing could have a Material
Adverse Effect and (iii) has all requisite power and authority to own or lease
and operate its Property and to carry on its business as now conducted and as
proposed to be conducted.

(b)      The making and performance by the Borrower of this Agreement are within
the Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not violate (i) any provision of the Borrower’s
certificate of incorporation or by-laws, (ii) any agreement, indenture or other
contractual restriction binding on the Borrower, (iii) any law, rule or
regulation (including, without limitation, the Securities Act of 1933 and the
Exchange Act and the regulations thereunder, and Regulations T, U or X), or
(iv) any order, writ, judgment, injunction, decree, determination or award
binding on the Borrower. The Borrower is not in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any contractual restriction binding upon it, except for such
violation or breach which would not have a Material Adverse Effect.

(c)      No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required (other than those which have
been obtained) for the making and performance by the Borrower of this Agreement
or for the legality, validity, binding effect or enforceability thereof.

(d)      This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
except as the enforceability of this Agreement is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.

(e)      (i)     The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at January 3, 2016, and the related consolidated
statements of operations, cash flows and changes in stockholders’ equity for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct in
all material respects and present fairly the consolidated financial condition of
the Borrower and its Consolidated Subsidiaries as of such date, and the
consolidated results of their operations, cash flows and changes in
stockholders’ equity for the fiscal year then ended.

 

31



--------------------------------------------------------------------------------

(ii)        All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP for the periods
involved.

(iii)        As of the date hereof, neither the Borrower nor any of its
Consolidated Subsidiaries has any material Contingent Obligation or liability
for taxes, long-term lease or unusual forward or long-term commitment which is
not reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.

(f)        Since January 3, 2016, no Material Adverse Change has occurred.

(g)        Except as disclosed in Schedule III, no litigation, investigation or
proceeding of or before any court or Governmental Authority is pending or, to
the knowledge of the Borrower, threatened by or against the Borrower or any of
its Material Subsidiaries or against any of its or their respective Property or
revenues (i) with respect to this Agreement or the Notes or any of the
transactions contemplated hereby or (ii) which, in the reasonable judgment of
the Borrower, would have a Material Adverse Effect.

(h)        The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance will be used for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, or for any purpose that violates or would be
inconsistent with the provisions of Regulations T, U and X.

(i)        The Borrower is not an “investment company”, or a Person “controlled
by” an “investment company”, as such terms are defined in the Investment Company
Act of 1940, as amended.

(j)        All information that has been made available by the Borrower or any
of its representatives to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made.

(k)        A copy of the most recent Annual Report (5500 Series Form), including
all attachments thereto, filed with the Internal Revenue Service for each Plan,
has been provided to the Administrative Agent and fairly presents the funding
status of each Plan as of the date of each such Annual Report. There has been no
deterioration in any single Plan’s funding status, or, collectively, all of the
Plan’s funding status since the date of such Annual Report that could reasonably
be expected to have a Material Adverse Effect. The Borrower has provided the
Administrative Agent with a list of all Plans and Multiemployer Plans and all
available information with respect to direct, indirect, or potential withdrawal
liability to any Multiemployer Plan of the Borrower or any member of a
Controlled Group.

(l)        The Borrower and each of its Material Subsidiaries is in compliance
with all laws, statutes, rules, regulations and orders binding on or applicable
to the Borrower or such Material Subsidiary (including, without limitation,
ERISA and all Environmental Laws) and all of their respective Property, subject
to the possible implications of the litigation and proceedings described in
Schedule III and except to the extent failure to so comply could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.

(m)        Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Borrower are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other taxes,
duties, levies, imposts, deductions, assessments, fees or other charges or
withholdings imposed on it

 

32



--------------------------------------------------------------------------------

or any of its Property by any Governmental Authority (other than those the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or its Subsidiaries, as the
case may be, or those the failure to pay which, in the aggregate, would not have
a Material Adverse Effect); and (i) no material tax liens have been filed and
(ii) to the knowledge of the Borrower, no claims are being asserted with respect
to any such taxes, fees or other charges that would, if assessed, have a
Material Adverse Effect, other than as disclosed in Schedule III.

(n)        As of the Closing Date, Schedule IV contains an accurate list of all
of the presently existing Subsidiaries and Material Subsidiaries, setting forth
their respective jurisdictions of incorporation and the percentage of their
respective outstanding capital stock or other equity interests owned by the
Borrower or other Subsidiaries and all of the issued and outstanding shares of
capital stock or other equity interests of the Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

(o)        The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with all laws, rules and
regulations (federal, state and local), and the Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the loan facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transactions
contemplated by the Loan Documents will violate any Anti-Corruption Law or
applicable Sanctions.

(p)        The Borrower is not an EEA Financial Institution.

ARTICLE 5

COVENANTS OF THE BORROWER

SECTION 5.01.        Covenants. So long as any Commitment shall remain in effect
and until payment in full of all amounts payable by the Borrower hereunder,
unless the Majority Lenders shall otherwise consent in writing:

(a)        Financial Statements. The Borrower will furnish to each Lender:

(i)        as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Borrower, copies of the consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
year and of the related consolidated statements of operations, cash flows and
changes in stockholders’ equity for such year, setting forth in each case in
comparative form the figures for the previous year, certified without
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally recognized standing;

(ii)        as soon as available, but in any event not later than forty-five
(45) days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, copies of the unaudited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such quarter
and of the related unaudited consolidated statements of operations, cash flows
and changes in stockholders’ equity of the Borrower and its Consolidated
Subsidiaries for such quarterly period and the portion of the fiscal year
through such date, setting forth in each case

 

33



--------------------------------------------------------------------------------

in comparative form figures for the previous year, certified by a Responsible
Officer (subject to normal year-end audit adjustments);

(iii)        concurrently with the delivery of the financial statements referred
to in clauses (i) and (ii) above, a Compliance Certificate;

(iv)        promptly upon the filing thereof, copies of all registration
statements and annual and quarterly reports which the Borrower files with the
Securities and Exchange Commission; and

(v)        (x) such other information relating to the Borrower and its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to clauses (i) and (ii) of this
Section 5.01(a) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

(b)        Use of Proceeds. The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Advances solely for its general corporate purposes;
provided that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries shall not use, the proceeds of any Borrowing (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

(c)        Certain Notices.

(1)        The Borrower will give notice in writing to the Administrative Agent
and the Lenders of (i) the occurrence of any Default or Event of Default and
(ii) any change in the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Borrower by Moody’s S&P or Fitch,
each such notice to be given promptly and in any event within five (5) days
after occurrence thereof.

(2)        Promptly after the Borrower, any member of a Controlled Group or any
administrator of a Plan:

(i)        receives the notification referred to in clauses (i), (iv) or
(vii) of Section 6.01(h),

 

34



--------------------------------------------------------------------------------

(ii)        has knowledge of (A) the occurrence of a Reportable Event with
respect to a Plan; (B) any event which has occurred or any action which has been
taken to amend or terminate a Plan as referred to in clauses (ii) and (vi) of
Section 6.01(h); (C) any event which has occurred or any action which has been
taken which could result in complete withdrawal, partial withdrawal, or
secondary liability for withdrawal liability payments with respect to a
Multiemployer Plan as referred to in clause (vii) of Section 6.01(h); or (D) any
action which has been taken in furtherance of, any agreement which has been
entered into for, or any petition which has been filed with a United States
district court for, the appointment of a trustee for a Plan as referred to in
clause (iii) of Section 6.01(h), or

(iii)        files a notice of intent to terminate a Plan with the Internal
Revenue Service or the PBGC; or files with the Internal Revenue Service a
request pursuant to Section 412(d) of the Code for a variance from the minimum
funding standard for a Plan; or files a return with the Internal Revenue Service
with respect to the tax imposed under Section 4971(a) of the Code for failure to
meet the minimum funding standards established under Section 412 of the Code for
a Plan,

the Borrower will furnish to the Administrative Agent a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.

(d)        Conduct of Business. The Borrower will, and will cause each Material
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to remain in good standing or to maintain such
authority may not reasonably be expected to have a Material Adverse Effect. The
Borrower will continue to engage in its business substantially as conducted on
the Closing Date, and, except where such failure may not reasonably be expected
to have a Material Adverse Effect, will cause its Subsidiaries to continue to
engage in their business substantially as conducted on the Closing Date.

(e)        Taxes. The Borrower will, and will cause each Subsidiary to, pay when
due all taxes, duties, imposts, deductions, assessments, fees and governmental
charges, withholdings and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside and except where
such failure would not reasonably be expected to have a Material Adverse Effect.

(f)        Insurance. The Borrower will, and will cause each Material Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all or substantially all of its Property, in such amounts and covering such
risks as is consistent with sound business practice for Persons in substantially
the same industry as the Borrower or such Subsidiary, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

(g)        Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject (including
ERISA and applicable Environmental Laws), except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its

 

35



--------------------------------------------------------------------------------

Subsidiaries and their respective directors, officers and employees and agents
with all laws, rules and regulations (federal, state and local).

(h)        Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except where the failure to so maintain, preserve, protect and repair could not
reasonably be expected to have a Material Adverse Effect.

(i)        Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders (coordinated through the
Administrative Agent), at their sole cost and expense (except that if an Event
of Default has occurred and is continuing, the Borrower will indemnify the
Administrative Agent and the Lenders against such cost and expense), to inspect
any of the Property, corporate books and financial records of the Borrower and
such Subsidiary, to examine and make copies of the books of account and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable notice
and at such reasonable times during the Borrower’s normal business hours and
intervals as the Lenders may designate.

(j)        Merger. The Borrower will not, and will not permit any Material
Subsidiary to, merge or consolidate with or into any other Person, except that
(a) a Material Subsidiary may merge into the Borrower or another Material
Subsidiary and (b) the Borrower or any Material Subsidiary may merge or
consolidate with any other Person, provided that (1) in the case of such a
merger or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving corporation and (2) in the case of such a merger or
consolidation involving a Material Subsidiary, a Material Subsidiary shall be
the continuing or surviving corporation, provided further that nothing herein
shall be deemed to prohibit a merger or consolidation by a Subsidiary with or
into another Person (other than the Borrower) in connection with an exchange or
restructuring of bottling territories permitted under Section 5.01(n)(vii), and
provided further that in each case, prior to and after giving effect to any such
merger or consolidation, no Default or Event of Default shall exist.

(k)        Preservation of Material Agreements. Except in connection with
dispositions of assets or other transactions permitted by this Agreement, the
Borrower will, and will cause its Subsidiaries to, use commercially reasonable
efforts to maintain in full force and effect all material agreements necessary
for the conduct of the Borrower’s business, except where such failure to so use
such commercially reasonable efforts could not reasonably be expected to have a
Material Adverse Effect.

(l)        Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, or suffer to exist any Lien in or on the Property of the Borrower
or any of its Subsidiaries, whether now owned or hereafter acquired, except:

(i)        the existing Liens listed in Schedule II hereto and other Liens
existing on the Closing Date securing an obligation in an amount, in the case of
each such obligation, of less than $5,000,000 (and extension, renewal and
replacement Liens upon the same Property previously subject to such an existing
Lien, provided the amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
previously existing);

 

36



--------------------------------------------------------------------------------

(ii)         Liens arising from taxes, assessments, or claims described in
Section 5.01(o) hereof that are not yet due or that remain payable without
penalty or to the extent permitted to remain unpaid under the proviso to such
Section 5.01(o);

(iii)        deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations, or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases, or to secure statutory obligations, or stay, surety or appeal bonds,
or other pledges or deposits of like nature and all in the ordinary course of
business;

(iv)         Liens on Property securing all or part of the purchase price
thereof (including without limitation Liens in respect of leases of personal or
real Property) and Liens (whether or not assumed) existing in Property at the
time of purchase thereof by the Borrower or a Subsidiary, as the case may be
(and extension, renewal and replacement Liens upon the same property previously
subject to a Lien described in this clause (iv), provided the amount secured by
each Lien constituting such extension, renewal or replacement shall not exceed
the amount secured by the Lien previously existing), provided that each such
Lien is confined solely to the Property so purchased, improvements thereto and
proceeds thereof;

(v)          Liens resulting from progress payments or partial payments under
United States Government contracts or subcontracts thereunder;

(vi)         Liens arising from legal proceedings, so long as such proceedings
are being contested in good faith by appropriate proceedings diligently
conducted and execution is stayed on all judgments resulting from any such
proceedings;

(vii)        zoning restrictions, easements, minor restrictions on the use of
real property, minor irregularities in title thereto and other minor Liens that
do not in the aggregate materially detract from the value of a Property to, or
materially impair its use in the business of, the Borrower or such Subsidiary;
and

(viii)      other Liens securing Indebtedness in an aggregate amount, as to all
Liens under this clause (viii), not exceeding, when aggregated with the
aggregate amount of Indebtedness permitted by Section 5.01(p)(ii), $100,000,000
at any time outstanding.

(m)        [Intentionally Omitted].

(n)         Asset Dispositions. The Borrower will not, and will not permit any
Subsidiary to, sell, convey, assign, abandon or otherwise transfer or dispose
of, voluntarily or involuntarily (any of the foregoing being referred to in this
clause (n) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:

(i)           transactions (including sales of trucks, vending machines and
other equipment) in the ordinary course of business;

(ii)          transactions between Consolidated Subsidiaries or between the
Borrower and Consolidated Subsidiaries;

(iii)        any sale of real property not used in the current operations of the
Borrower, provided that the aggregate proceeds of sales pursuant to this
clause (iii) shall not exceed $100,000,000 in any fiscal year of the Borrower;

 

37



--------------------------------------------------------------------------------

(iv)          other sales, conveyances, assignments or other transfers or
dispositions in immediate exchange for cash or tangible assets, subject to prior
approval in each case by the Majority Lenders;

(v)            other sales, conveyances, assignments or other transfers or
dispositions during any fiscal year of the Borrower of assets with a book value
that do not exceed an aggregate of fifteen percent (15.0%) of the book value of
Consolidated Total Assets of the Borrower (determined at the time of making such
sale, conveyance, assignment or other transfer or disposition by reference to
the Borrower’s financial statements most recently delivered pursuant to
Section 5.01(a)(i) or (ii));

(vi)          the sale for cash of any and all accounts receivable in a face
amount not to exceed an aggregate of ten percent (10.0%) of the book value of
Consolidated Total Assets of the Borrower (determined at the time of making such
sale by reference to the Borrower’s financial statements most recently delivered
pursuant to Section 5.01(a)(i) or (ii));

(vii)         dispositions of Persons, assets, franchises and businesses after
the Closing Date in connection with an exchange or restructuring of bottling
territories; provided that on a pro forma basis after giving effect to any such
restructuring of, or to any such disposition and the related acquisition of
bottling territories by the Borrower or its Subsidiaries, the Borrower remains
in compliance with the covenants set forth in Sections 5.01(q) and (r); and

(viii)        transfers or dispositions for cash, other than as provided by
clauses (i) through (vii) above, if (x) on the date of the consummation thereof,
the Borrower permanently reduces the revolving credit commitment amount under
the Existing Credit Agreement in an amount equal to the cash proceeds of such
transfers or dispositions less the amount of transaction costs and income taxes
incurred by the Borrower or one of its Subsidiaries in connection with such
transfer or disposition and (y) after giving effect to such transfer or
disposition, the proceeds from all such transfers and dispositions under this
clause (viii) would not exceed $250,000,000; provided, that the foregoing
limitations and restrictions shall not apply if the proceeds of any such
transfer or disposition are used to repay the outstanding principal amount of
all Advances.

(o)        Payment of Claims. The Borrower will, and will cause each Subsidiary
to, pay or discharge any of the following described claims and liabilities which
are material to the Borrower and its Subsidiaries when taken as a whole:

(i)            on or prior to the date when due, all lawful claims of
materialmen, mechanics, carriers, warehousemen, landlords and other like Persons
which, if unpaid, might result in the creation of a Lien upon any such Property;
and

(ii)           on or prior to the date when due, all other lawful claims which,
if unpaid, might result in the creation of a Lien upon any such Property (other
than Liens not forbidden by Section 5.01(l) hereof) or which, if unpaid, might
give rise to a claim entitled to priority over general creditors of the Borrower
or such Subsidiary in a case under Title 11 (Bankruptcy) of the United States
Code, as amended, or in any insolvency proceeding or dissolution or winding-up
involving the Borrower or such Subsidiary;

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Borrower or such Subsidiary need not
pay or discharge any such claim or current liability so long as the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted

 

38



--------------------------------------------------------------------------------

and so long as such reserves or other appropriate provisions as may be required
by GAAP shall have been made therefor and so long as such failure to pay or
discharge does not have a Material Adverse Effect.

(p)        Subsidiary Debt. Except as disclosed in Schedule V, the Borrower will
not permit any Subsidiary to incur or permit to exist any Indebtedness except
(i) Indebtedness to the Borrower or another Subsidiary and (ii) other
Indebtedness in an aggregate amount not exceeding, when aggregated with the
aggregate amount of Indebtedness permitted by Section 5.01(l)(viii),
$100,000,000 at any time outstanding.

(q)        Consolidated Cash Flow/Fixed Charges Ratio. The Borrower will not
permit the Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly
as of the last day of each fiscal quarter of the Borrower (and treating such
fiscal quarter as having been completed), to be less than 1.5 to 1.0.

(r)        Consolidated Funded Indebtedness/Cash Flow Ratio. The Borrower will
not permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as determined
quarterly as of the last day of each fiscal quarter of the Borrower (and
treating such fiscal quarter as having been completed), to exceed 6.0 to 1.0.

ARTICLE 6

EVENTS OF DEFAULT

SECTION 6.01.        Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

(a)        The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or any other amount payable hereunder when due and such failure
remains unremedied for three (3) Business Days; or

(b)        Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate delivered in connection
with this Agreement shall prove to have been incorrect in any material respect
when made or deemed made; or

(c)        (i) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Sections 5.01(b), (c)(1), (j), (q) or (r), (ii) the
Borrower shall fail to perform or observe the covenant contained in
Section 5.01(a) and such failure remains unremedied for five (5) Business Days
or (iii) Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and such failure, in the case of this clause (iii), remains unremedied for
thirty (30) days after notice thereof shall have been given to the Borrower by
the Administrative Agent; or

(d)        The Borrower or any of its Subsidiaries shall fail to pay any
principal of or interest on any other Indebtedness which is outstanding in an
aggregate principal amount of at least $100,000,000, or its equivalent in other
currencies (in this clause (d) called “Material Indebtedness”), in the aggregate
when the same becomes due and payable (whether at scheduled maturity, by
required prepayment, acceleration, demand or otherwise); or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Material Indebtedness, or to require the same to be prepaid or
defeased (other than by a regularly required payment); or

 

39



--------------------------------------------------------------------------------

(e)        The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property and such proceeding shall remain undismissed or unstayed for a period
of sixty (60) days; or the Borrower or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f)        (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of ninety
(90) days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its Property which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above;

(g)        A Change in Control shall occur; or

(h)        The Majority Lenders shall determine in good faith (which
determination shall be conclusive) that the potential liabilities associated
with the events set forth in clauses (i) through (vii) below, individually or in
the aggregate, could have a Material Adverse Effect:

(i)          The PBGC notifies a Plan pursuant to Section 4042 of ERISA by
service of a complaint, threat of filing a law suit or otherwise of its
determination that an event described in Section 4042(a) of ERISA has occurred,
a Plan should be terminated or a trustee should be appointed for a Plan; or

(ii)         Any action is taken to terminate a Plan pursuant to its provisions
or the plan administrator files with the PBGC a notice of intent to terminate a
Plan in accordance with Section 4041 of ERISA; or

(iii)        Any action is taken by a plan administrator to have a trustee
appointed for a Plan pursuant to Section 4042 of ERISA; or

(iv)        A return is filed with the Internal Revenue Service, or a Plan is
notified by the Secretary of the Treasury that a notice of deficiency under
Section 6212 of the Code has been mailed, with respect to the tax imposed under
Section 4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or

 

40



--------------------------------------------------------------------------------

(v)         A Reportable Event occurs with respect to a Plan; or

(vi)        Any action is taken to amend a Plan to become an employee benefit
plan described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or

(vii)       The Borrower or any member of a Controlled Group receives a notice
of liability or demand for payment on account of complete withdrawal under
Section 4203 of ERISA, partial withdrawal under Section 4205 of ERISA or on
account of becoming secondarily liable for withdrawal liability payments under
Section 4204 of ERISA (sale of assets); or

(i)        The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge any judgment or order for the
payment of money, either singly or in the aggregate, in excess of $100,000,000,
which is not stayed on appeal or otherwise being appropriately contested in good
faith;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an Event of Default with respect to the Borrower of the kind
referred to in clause (e) or (f) above (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such other amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

ARTICLE 7

THE ADMINISTRATIVE AGENT

SECTION 7.01.        Authorization and Action.     Each Lender hereby appoints
and authorizes the Administrative Agent to take such action as administrative
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Advances), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.

SECTION 7.02.        Administrative Agent’s Reliance, Etc.     Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Lenders for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable to the Lenders for

 

41



--------------------------------------------------------------------------------

any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower or any of its
Subsidiaries; (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;
(v) shall incur no liability to the Lenders under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, telegram, cable, telex or other electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties; (vi) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
(vii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01); and (vii) shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.

SECTION 7.03.        JPMorgan and Affiliates. With respect to its Commitment and
the Advances made by it, JPMorgan shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMorgan in its individual capacity.
JPMorgan and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower, any of its Subsidiaries and any Person who may do business with or
own securities of the Borrower or any such Subsidiary, all as if JPMorgan were
not the Administrative Agent and without any duty to account therefor to the
Lenders.

SECTION 7.04.        Lender Credit Decision. Each Lender acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and not
investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Advances hereunder. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and in deciding whether or to the extent to which it will
continue as a lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

SECTION 7.05.        Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Commitments (or, if the Commitments
have expired or terminated, the amount of their outstanding Advances), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions,

 

42



--------------------------------------------------------------------------------

judgments, suits, costs, expenses or disbursements found in a
final-non-appealable judgment by a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

SECTION 7.06.        Successor Administrative Agent. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent that, unless a Default or Event of
Default shall have occurred and then be continuing, is reasonably acceptable to
the Borrower. If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having total assets of at least $1,000,000,000. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article 7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

SECTION 7.07.        Arrangers. Each Arranger, in its capacity as such, shall
have no obligation or responsibility hereunder and shall not become liable in
any manner hereunder to any party hereto.

SECTION 7.08.        Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Advances or the Commitments,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the

 

43



--------------------------------------------------------------------------------

Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i)          none of the Administrative Agent, any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Commitments or this Agreement.

 

44



--------------------------------------------------------------------------------

The Administrative Agent and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Advances, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE 8

MISCELLANEOUS

SECTION 8.01.        Amendments, Etc.  Except as provided in Section 2.19 with
respect to an Incremental Term Loan Amendment, no amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by the
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Borrower and the Majority Lenders, or by the Borrower and the
Administrative Agent on behalf of the Majority Lenders; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by the
Lenders required by the following or by the Administrative Agent with the
consent of such Lenders, do any of the following: (a) increase or extend the
Commitment of any Lender without the consent of such Lender, (b) reduce the
principal of, or interest on, the Advances or any fees (other than the
Administrative Agent’s fee referred to in Section 2.04) or other amounts payable
hereunder or under the other Loan Documents to any Lender without the consent of
such Lender, (c) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees (other than the Administrative Agent’s fee
referred to in Section 2.04) or other amounts payable hereunder in each case
payable to a Lender without the consent of such Lender, (d) change the second
sentence of Section 2.14(a) without the consent of each Lender, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances which shall be required for the Lenders or any of them to take any
action hereunder without the consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.19 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Majority Lenders on substantially the same basis as the
Commitments and the Advances are included on Closing Date) or (f) amend this
Section 8.01 without the consent of each Lender; provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent). Notwithstanding the foregoing, no consent
with respect to any amendment, waiver or other modification of this Agreement
shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (a), (b) or (c) of
the first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification. This Agreement and the agreement referred to in Section 2.04 and
the Notes constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof. Notwithstanding the foregoing, this Agreement
and any other Loan Document may be amended (or amended and restated) with the
written consent of the Majority Lenders, the Administrative Agent and the
Borrower (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Advances and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any

 

45



--------------------------------------------------------------------------------

determination of the Majority Lenders and Lenders. Notwithstanding anything to
the contrary herein the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

SECTION 8.02.        Notices, Etc.

(a)        Subject to clauses (b) through (e) below, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered by hand:

 

 

(i)

  if to the Borrower:

 

 

 

  Coca-Cola Bottling Co. Consolidated

 

 

  4100 Coca-Cola Plaza

 

 

  Charlotte, NC 28211

 

 

  Attention: Executive Vice President & Chief Financial Officer

 

 

 

  Telephone No.: (704) 557-4000

 

 

(ii)

  if to the Administrative Agent:

 

 

 

  JPMorgan Chase Bank, N.A.

 

 

  10 South Dearborn, L2

 

 

  Chicago, Illinois 60603

 

 

  Attention: Nan Wilson

 

 

 

  Telephone No.: (312) 385-7084

 

 

  Telecopier No.: (888) 292-9533

(iii)      if to any Lender, at the Domestic Lending Office of such Lender; or,
as to the Borrower or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent. All such notices
and communications shall be deemed to have been duly given or made (i) in the
case of hand deliveries, when delivered by hand, (ii) in the case of mailed
notices, three (3) Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article 2 or 7 shall not be effective until received by the
Administrative Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through the Platform, to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c).

(b)        The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures

 

46



--------------------------------------------------------------------------------

approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to the
Platform shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)        The Borrower agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)        Each Lender agrees that notice to it (as provided in the next
sentence) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes hereof. Each Lender agrees (i) to provide to the Administrative Agent
in writing (including by electronic communication), promptly after the date of
this Agreement, an e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

(e)        Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant hereto in any
other manner specified herein.

SECTION 8.03.        No Waiver; Remedies. No failure on the part of any Lender
or the Administrative Agent to exercise, and no delay in exercising, and no
course of dealing with respect to, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right

 

47



--------------------------------------------------------------------------------

preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 8.04.        Costs, Expenses and Indemnification.

(a)        The Borrower agrees to pay and reimburse on demand (i) all reasonable
costs and expenses of the Administrative Agent and each Arranger in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement and the other documents to be delivered hereunder,
including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of counsel, but limited to the reasonable and documented
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto and with respect to advising the Administrative Agent as to its
rights and responsibilities under this Agreement and (ii) all costs and
expenses, if any (including the reasonable and documented fees and out-of-pocket
expenses of (x) one counsel to the Administrative Agent and each of the Lenders
taken as a whole, and, if reasonably necessary, a single specialty or local
counsel to the Administrative Agent and each of the Lenders taken as a whole;
provided that in the case of an actual or perceived conflict of interest with
respect to any of the foregoing counsel, one additional counsel to all affected
Lenders similarly situated and taken as a whole), incurred by the Administrative
Agent or any Lender in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and expenses in connection with the enforcement of rights under
this Section 8.04(a). Such reasonable fees and out-of-pocket expenses shall be
reimbursed by the Borrower upon presentation to the Borrower of a statement of
account, regardless of whether this Agreement is executed and delivered by the
parties hereto or the transactions contemplated by this Agreement are
consummated.

(b)        (i) The Borrower hereby agrees to indemnify the Administrative Agent,
each Arranger, each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents, advisors and representatives
(each, an “Indemnified Party”) from and against any and all direct claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Article 3 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such direct claim, damage,
loss, liability or expense (x) is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct, or (y) results from a claim brought by
the Borrower against an Indemnified Party for breach in bad faith, or a material
breach, of such Indemnified Party’s express obligations hereunder or (z) arises
out of, or result from, any investigation, litigation or proceeding that does
not involve an act or omission by the Borrower or any of the Borrower’s
Affiliates and that is brought by an Indemnified Party against any other
Indemnified Party (other than in its capacity as the Administrative Agent, an
Arranger, a Co-Syndication Agent or any other similar role with respect to the
loan facility evidenced by this Agreement).

(ii)        The Borrower hereby further agrees that (i) no Indemnified Party
shall have any liability to the Borrower for or in connection with or relating
to this Agreement or the transactions contemplated hereby or thereby or any use
made or proposed to be made with the proceeds of the Advances, except to the
extent such liability is found in a final, non-appealable

 

48



--------------------------------------------------------------------------------

judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct and (ii) the Borrower
will not assert any claim against the Administrative Agent or any Lender, any of
their respective Affiliates, or any of their respective directors, officers,
employees, attorneys or agents, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or relating to this
Agreement or the actual or proposed use of any Advance.

(c)        If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance of a Lender is made on a day other than the last day of
an Interest Period for such Advance as a result of any optional or mandatory
prepayment, acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, the Borrower shall pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses (other than
loss of profit) which it may reasonably incur as a result of such payment,
Continuation or Conversion and the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance. A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 8.05.        Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns, provided that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

SECTION 8.06.        Assignments and Participations.

(a)        Each Lender may, with notice to and the consent of the Administrative
Agent and, unless an Event of Default shall have occurred and be continuing, the
Borrower (provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof) (such consents not to be unreasonably withheld), assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided that:

(i)         each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations of the assigning Lender under this
Agreement,

(ii)        except in the case of an assignment by a Lender to one of its
Affiliates or to another Lender, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event (unless the Borrower and the Administrative Agent otherwise agree) be
less than the lesser of (x) such Lender’s Commitment hereunder and
(y) $1,000,000 or an integral multiple of $1,000,000 in excess thereof,

(iii)       each such assignment shall be to an Eligible Assignee,

(iv)       the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and

(v)        the parties to each such assignment (other than the Borrower) shall
deliver to the Administrative Agent a processing and recordation fee of $3,500.

 

49



--------------------------------------------------------------------------------

Upon such execution, delivery, acceptance and recording, from and after the
Closing Date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

(b)        By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(c)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed (and the Borrower and the Administrative Agent shall have consented to
the relevant assignment) and is in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.

(d)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address referred to in Section 8.02
a copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of each of the Lenders
and, with respect to Lenders, the Commitment of, and principal amount (and
stated interest) of the Advances owing to, each such Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register as a Lender hereunder for the purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e)        Each Lender may sell participations to one or more Persons (other
than any Ineligible Institution) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided, however,

 

50



--------------------------------------------------------------------------------

that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) in any proceeding under the Federal Bankruptcy Code in respect
of the Borrower, such Lender shall remain and be, to the fullest extent
permitted by law, the sole representative with respect to the rights and
obligations held in the name of such Lender (whether such rights or obligations
are for such Lender’s own account or for the account of any participant), (v) no
participant under any such participation agreement shall have any right to
approve any amendment or waiver of any provision of this Agreement, or to
consent to any departure by the Borrower therefrom, except to the extent that
any such amendment, waiver or consent would (x) reduce the principal of, or
interest on, the Notes, in each case to the extent the same are subject to such
participation, or (y) postpone any date fixed for the payment of principal of,
or interest on, the Advances, in each case to the extent the same are subject to
such participation and (vi) each participant shall be entitled to the benefits
of, and subject to the limitations of, Sections 2.12 and 2.15 to the same extent
as if it were a Lender and had acquired its interest by assignment, provided
that (A) such participant agrees to be subject to the provisions of
Section 2.15(g) and Section 2.17 as if it were an assignee under paragraph (b)
of this Section and (B) no participant shall be entitled to the benefits of
Section 2.15 unless such participant complies with Section 2.15(e) as if it were
a Lender (it being understood that the documentation required thereunder shall
be delivered to the participating Lender). Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.15(g) with respect to any participant. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under United
States Treasury Regulations Section 5f.103-1(c) and Proposed Treasury
Regulations 1.163-5(b) (or any amended or successor version). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f)        Any Lender may, in connection with any permitted assignment or
participation or proposed assignment or participation pursuant to this
Section 8.06 and subject to the provisions of Section 8.12, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower or any of its Subsidiaries or Affiliates furnished to
such Lender by or on behalf of the Borrower.

(g)        Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time, without the consent of the Administrative Agent or the
Borrower, create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Board.

(h)        Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time, without the consent of the Administrative Agent or the
Borrower (but with notice to the Administrative Agent and the Borrower), assign
to an Affiliate of such Lender all or any portion of its rights (but not its
obligations) under this Agreement.

SECTION 8.07.        Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. The Borrower hereby

 

51



--------------------------------------------------------------------------------

submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York state court, in each case
sitting in the Borough of Manhattan, for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. The Borrower hereby irrevocably appoints CT Corporation System (the
“Process Agent”), with an office on the date hereof at 111 8th Avenue, 13th
Floor, New York, New York 10011, as its agent and true and lawful
attorney-in-fact in its name, place and stead to accept on behalf of the
Borrower and its Property service of the copies of the summons and complaint and
any other process which may be served in any such legal proceedings brought in
any such court, and the Borrower agrees that the failure of the Process Agent to
give any notice of any such service of process to the Borrower shall not impair
or affect the validity of such service or, to the extent permitted by applicable
law, the enforcement of any judgment based thereon. The Borrower irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

SECTION 8.08.        Severability. In case any provision in this Agreement shall
be held to be invalid, illegal or unenforceable, such provision shall be
severable from the rest of this Agreement, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 8.09.        Execution in Counterparts; Electronic Execution.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 8.10.        Survival.    The obligations of the Borrower under
Sections 2.02(b), 2.12, 2.15 and 8.04, and the obligations of the Lenders under
Section 7.05, shall survive the repayment of the Advances and the termination of
the Commitments. In addition, each representation and warranty made, or deemed
to be made by any Notice of Borrowing, herein or pursuant hereto shall survive
the making of such representation and warranty, and no Lender shall be deemed to
have waived, by reason of making any Advance, any Default or Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading.

SECTION 8.11.        Waiver of Jury Trial.    EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 8.12.        Confidentiality.  Each Lender agrees to hold any
Information which it may receive from the Borrower or any of its Subsidiaries or
Affiliates pursuant to this Agreement in

 

52



--------------------------------------------------------------------------------

confidence and for use in connection with this Agreement, including without
limitation for use in connection with its rights and remedies hereunder, except
for disclosure (a) to other Lenders and their respective Affiliates, (b) to
legal counsel, accountants, and other professional advisors to such Lender,
(c) to regulatory officials, (d) as requested pursuant to or as required by law,
regulation, or legal process, (e) in connection with any legal proceeding to
which such Lender is a party, (f) to a proposed assignee or participant
permitted under Section 8.06 which shall have agreed in writing to keep such
disclosed confidential information confidential in accordance with this Section
and (g) on a confidential basis to (1) any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facilities provided for
herein or (2) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein. For the purposes of this Section, “Information”
means all information received from the Borrower or any of its Subsidiaries or
Affiliates relating to the Borrower or any of its Subsidiaries or Affiliates or
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 8.13.        Nonliability of Lenders; No Advisory or Fiduciary
Responsibility. The Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own

 

53



--------------------------------------------------------------------------------

independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to the Borrower
with respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower, its Subsidiaries
and other companies with which the Borrower or any of its Subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 8.14.        USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

SECTION 8.15.        Interest Rate Limitation.    Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any
Advance, together with all fees, charges and other amounts which are treated as
interest on such Advance under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Advance in accordance with applicable law, the rate of interest payable in
respect of such Advance hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Advance but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the NYFRB Rate to the
date of repayment, shall have been received by such Lender.

SECTION 8.16.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.   Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

54



--------------------------------------------------------------------------------

(A)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(B)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COCA-COLA BOTTLING CO. CONSOLIDATED,

as the Borrower

By    

 

 

 

Name:

 

Title:

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

By

 

 

 

Name:

 

Title:

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,
individually as a Lender and as a Co-Syndication Agent

By     

   

Name:

 

Title:

 

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as a Co-Syndication Agent

By     

   

Name:

 

Title:

 

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By     

   

Name:

 

Title:

 

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

SOUTH STATE BANK, as a Lender

By     

   

Name:

Title:

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By     

   

Name:

Title:

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated



--------------------------------------------------------------------------------

SCHEDULE I

Lenders and Commitments

 

  Lender

     Commitment    

JPMORGAN CHASE BANK, N.A.

     $75,000,000    

PNC BANK, NATIONAL ASSOCIATION

     $75,000,000    

BRANCH BANKING AND TRUST COMPANY

     $60,000,000    

WELLS FARGO BANK, NATIONAL ASSOCIATION

     $50,000,000    

SOUTH STATE BANK

     $20,000,000    

THE NORTHERN TRUST COMPANY

     $20,000,000    

 

 

 Total

     $300,000,000    



--------------------------------------------------------------------------------

SCHEDULE V

PERMITTED INDEBTEDNESS

1.            Lease Agreement, dated as of December 18, 2006, between the CCBCC
Operations, LLC and Beacon Investment Corporation, related to the Borrower’s
corporate headquarters and an adjacent office building in Charlotte, North
Carolina.

2.            Lease Agreement, dated as of December 15, 2000, between the
Borrower and Harrison Limited Partnership One, related to the Snyder Production
Center in Charlotte, North Carolina and a distribution center adjacent thereto.
The Borrower reserves the right to assign this lease to a Subsidiary.

3.            Lease Agreement, dated as of January 3, 2011, between the Borrower
and Crown-Raleigh III, LLC, related to the Borrower’s sales distribution
facility in Clayton, North Carolina. The Borrower reserves the right to assign
this lease to a Subsidiary.

4.            Lease Agreement, dated as of January 13, 2011, between the
Borrower and DCT Mid South Logistics V LP, related to the Borrower’s sales
distribution facility in LaVergne, Tennessee. The Borrower reserves the right to
assign this lease to a Subsidiary.

5.            Lease Agreement, dated as of June 11, 2015, between CCBCC
Operations, LLC and CK-Childress Klein #8(A) Limited Partnership, related to the
Borrower’s call center in Charlotte, North Carolina.

6.            Lease Agreement, dated as of October 28, 2016, between CCBCC
Operations, LLC and Graham O’Kelly Partnership, related to the Borrower’s
distribution facility in Bishopville, South Carolina.



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF BORROWING

JPMorgan Chase Bank, N.A., as Administrative

Agent for the Lenders parties

to the Loan Agreement

referred to below

10 South Dearborn, L2

Chicago, Illinois 60603

Attention: Nan Wilson

[Date]

Ladies and Gentlemen:

The undersigned, Coca-Cola Bottling Co. Consolidated (the “Borrower”), refers to
the Loan Agreement, dated as of June 7, 2016 (as from time to time amended, the
“Loan Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Loan Agreement that the
undersigned hereby requests a Borrowing (the “Proposed Borrowing”) under the
Loan Agreement, and in that connection sets forth below the information relating
to such Borrowing as required by Section 2.02(a) of the Loan Agreement:

(i)       The Business Day of the Proposed Borrowing is ___________ __, _____.

(ii)      The Type of Advances initially comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

(iii)     The amount of the Proposed Borrowing is $___________.

[(iv)    The initial Interest Period for each Advance made as part of the
Proposed Borrowing is _______ month[s]]1.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(a)        the representations and warranties contained in Section 4.01 of the
Loan Agreement are correct in all material respects, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

 

1 

For Eurodollar Rate Advances only.

 

Exhibit A-1



--------------------------------------------------------------------------------

(b)        no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or a Default.

 

Very truly yours,

COCA-COLA BOTTLING CO.  CONSOLIDATED

 

By  

 

 

 

Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

Dated ____________ __, _____

Reference is made to the Loan Agreement dated as of June 7, 2016 (as from time
to time amended, the “Loan Agreement”) among Coca-Cola Bottling Co.
Consolidated, a Delaware corporation (the “Borrower”), the Lenders (as defined
in the Loan Agreement) and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders (the “Administrative Agent”). Terms defined in the Loan
Agreement are used herein with the same meaning.

_____________ (the “Assignor”) and _____________ (the “Assignee”) agree as
follows:

1.        Effective on the Effective Date (as defined below), and subject to
payment to the Assignor specified in Schedule 1, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Loan Agreement as of the date hereof which represents the percentage
interest specified on Schedule 1 of all outstanding rights and obligations under
the Loan Agreement, including, without limitation, such interest in the
Assignor’s Commitment and the Advances owing to the Assignor. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth in Schedule 1.

2.        Effective on the Effective Date, Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Loan Agreement or any other
instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to any
requirements under applicable law for the Assignee to become a lender under the
Credit Agreement or to charge interest at the rate set forth therein from time
to time.

3.        The Assignee (i) confirms that it has received a copy of the Loan
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Agreement are required to be performed by it as a Lender;
[and] (vi) specifies as its Domestic Lending Office (and address for notices)
and Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof [and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments

 

Exhibit B-1



--------------------------------------------------------------------------------

to be made to the Assignee under the Loan Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty].1

4.        Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee and the consent of the Borrower, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The Effective Date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).

5.        Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date, (i) the Assignee shall be a party to the Loan Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Agreement.

6.        Upon such acceptance and recording by the Administrative Agent, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Loan Agreement in respect of the interest assigned hereby to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Loan Agreement for periods prior to the Effective Date
directly between themselves.

7.        This Assignment and Acceptance shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Acceptance and adoption of the terms
of this Assignment and Acceptance by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Acceptance through the Platform shall be effective as delivery of
a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

 

1 

If the Assignee is organized under the laws of a jurisdiction outside the United
States.

 

Exhibit B-2



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

Percentage assigned to Assignee

     _______________%  

Assignee’s Commitment

     $______________     

Aggregate outstanding principal
amount of Advances assigned

     $______________     

Consideration payable by
Assignee to Assignor

     $______________     

Effective Date (if other than
date of acceptance by
Administrative Agent)*

     _________ __, ____  

 

[NAME OF ASSIGNOR], as Assignor

By    

 

 

 

Title:

 

 

*

This date should be no earlier than the date of acceptance by the Administrative
Agent.



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE], as Assignee

By  

 

 

 

Title:

Domestic Lending Office:

Eurodollar Lending Office:

 

Accepted this ____ day
of _______, _____

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

By  

 

 

 

Title:

CONSENTED TO:

COCA-COLA BOTTLING CO.  CONSOLIDATED

By  

 

 

 

Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF SPECIAL COUNSEL TO THE BORROWER

Attached



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

 

Loan Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Loan Agreement
dated as of June 7, 2016 (as amended, modified, renewed or extended from time to
time, the “Agreement”) among Coca-Cola Bottling Co. Consolidated, certain
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.        I am the duly elected Chief Financial Officer of the Borrower;

2.        I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.        The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4.        Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of_________, 20__.



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

COCA-COLA BOTTLING CO. CONSOLIDATED

CREDIT FACILITIES

June 7, 2016

LIST OF CLOSING DOCUMENTS1

A.        LOAN DOCUMENTS

 

1.

Loan Agreement (the “Loan Agreement”) by and among Coca-Cola Bottling Co.
Consolidated, a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a term loan facility to the Borrower
from the Lenders in an initial aggregate principal amount of $300,000,000.

SCHEDULES

 

Schedule I

     --     

Lenders and Commitments

Schedule II

     --     

Existing Liens Securing Indebtedness of $5,000,000 or more

Schedule III

     --     

Litigation

Schedule IV

     --     

Subsidiaries

Schedule V

     --     

Permitted Subsidiary Indebtedness

EXHIBITS

Exhibit A

     --     

Form of Notice of Borrowing

Exhibit B

     --     

Form of Assignment and Acceptance

Exhibit C

     --     

Form of Opinion of Special Counsel to the Borrower

Exhibit D

     --     

Form of Compliance Certificate of the Borrower

Exhibit E

     --     

List of Closing Documents

 

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.18(d) of the Loan Agreement.

B.        CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State of Delaware, since
the date of the certification thereof by such Secretary of State, (ii) the
By-Laws or other applicable organizational document, as attached thereto, of the
Borrower as in effect on

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Loan Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

- 2 -

 

  the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of the Borrower authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of the Borrower authorized to sign the
Loan Documents to which it is a party, and authorized to request a Borrowing
under the Loan Agreement.

 

4.

Good Standing Certificate for the Borrower from the Secretary of State of
Delaware.

C.        OPINION

 

5.

Opinion of Moore & Van Allen, PLLC, counsel for the Borrower.

D.        CLOSING CERTIFICATES AND MISCELLANEOUS

 

6.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in Section 4.01 of the Loan Agreement are
true and correct and (ii) no Default or Event of Default has occurred and is
then continuing.